                                                                                   Case 2:20-cv-01669-JAD-BNW Document 14
                                                                                                                       13 Filed 11/04/20
                                                                                                                                11/03/20 Page 1 of 6



                                                                               1   Amy M. Samberg, NV Bar No. 10212
                                                                                   asamberg@fgppr.com
                                                                               2   FORAN GLENNON PALANDECH
                                                                               3   PONZI & RUDLOFF PC
                                                                                   400 East Van Buren Street, Suite 550
                                                                               4   Phoenix, AZ 85004
                                                                                   Telephone: 602-777-6230
                                                                               5   Facsimile: 312-863-5099
                                                                               6   Lee H. Gorlin, NV Bar No. 13879
                                                                               7   lgorlin@fgppr.com
                                                                                   2200 Paseo Verde Parkway, Suite 280
                                                                               8   Henderson, NV 89052
                                                                                   Telephone: 702-827-1510
                                                                               9   Facsimile: 312-863-5099
                                                                              10   Attorneys for The Travelers Home and
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   Marine Insurance Company

                                                                              12
                                                                              13                               UNITED STATES DISTRICT COURT
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14                                      DISTRICT OF NEVADA
                                             Henderson, Nevada 89052




                                                                              15    MAXWELL B. WILLIAMS and CLAIRE                 CASE NO.      2:20-cv-01669-JAD-BNW
                                                                                    N. WILLIAMS, individually,
                                                                              16
                                                                                                       Plaintiffs,
                                                                              17                                                    [PROPOSED] DISCOVERY PLAN AND
                                                                                    vs.                                             SCHEDULING ORDER
                                                                              18
                                                                              19    THE TRAVELERS HOME AND MARINE                    SUBMITTED IN COMPLIANCE WITH
                                                                                    INSURANCE COMPANY and THE                        LR 26-1(b)
                                                                              20    TRAVELERS INDEMNITY COMPANY;
                                                                                    DOES I-X; AND ROE CORPORATIONS
                                                                              21    I-X,

                                                                              22                        Defendants.

                                                                              23
                                                                              24          Plaintiffs Maxwell B. Williams and Claire N. Williams (collectively “Plaintiffs”) and

                                                                              25   Defendant The Travelers Home and Marine Insurance Company (“THMIC”) by and through their

                                                                              26   respective counsel, hereby stipulate and agree to the following [proposed] discovery plan and

                                                                              27   scheduling order in this matter pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1.

                                                                              28

                                                                                                                                  -1-
                                                                                   Case 2:20-cv-01669-JAD-BNW Document 14
                                                                                                                       13 Filed 11/04/20
                                                                                                                                11/03/20 Page 2 of 6



                                                                               1   A.     INTRODUCTION
                                                                               2          This is a dispute between two insureds and their home insurance provider regarding the
                                                                               3   amount of benefits available for lost contents following an alleged burglary at the subject location.
                                                                               4   THMIC has filed a Motion to Dismiss and the briefing has concluded.
                                                                               5   B.     DATE THAT EARLY CASE CONFERENCE WAS HELD AND WHO ATTENDED
                                                                               6          Pursuant to Fed. R. Civ. P. 26(f) Conference: On November 2, 2020, the Parties held a
                                                                               7   conference call to discuss the matters required by Fed. R. Civ. P. 26(f) and LR 26-1. Thomas
                                                                               8   Friedman of the law firm Brown, Bonn, & Friedman, LLC appeared for Plaintiffs. Lee H. Gorlin
                                                                               9   of the law firm Foran Glennon Palandech Ponzi & Rudloff PC appeared for THMIC.
                                                                              10   C.     SUBJECTS UPON WHICH DISCOVERY IS NEEDED
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11          Discovery is required concerning the issues relating to the claims alleged in Plaintiffs’
                                                                              12   Complaint (ECF No. 1-1).
                                                                              13   D.     ISSUES ABOUT DISCLOSURE OR DISCOVERY OF ELECTRONICALLY
                                        2200 Paseo Verde Parkway, Suite 280




                                                                                          STORED INFORMATION
                                                                              14
                                             Henderson, Nevada 89052




                                                                              15          The parties have discussed ESI requests and have agreed to preserve and maintain all

                                                                              16   electronically stored documents. The parties will coordinate with each other regarding applicable

                                                                              17   ESI protocols.

                                                                              18   E.     ISSUES ABOUT CLAIMS OF PRIVILEGE OR PRODUCTION OF PROTECTED
                                                                                          INFORMATION
                                                                              19
                                                                              20          The parties acknowledge that there may be attorney-client privilege (or other privilege)

                                                                              21   issues that arise in this action. The parties agree to meet and confer regarding specific privilege

                                                                              22   issues that may arise in this matter before seeking the Court’s intervention.

                                                                              23   F.     STATEMENT OF REASONS WHY LONGER TIME PERIODS SHOULD APPLY
                                                                                          TO THIS CASE
                                                                              24
                                                                              25          The parties do not believe that a longer time period is necessary at this time. The parties

                                                                              26   reserve the right to stipulate or to ask the Court for additional time for good cause pursuant to the

                                                                              27   federal and local rules.

                                                                              28

                                                                                                                                   -2-
                                                                                   Case 2:20-cv-01669-JAD-BNW Document 14
                                                                                                                       13 Filed 11/04/20
                                                                                                                                11/03/20 Page 3 of 6



                                                                               1   G.     ALTERNATIVE DISPUTE RESOLUTION
                                                                               2          The parties have discussed alternative dispute resolution and agree to continue to discuss
                                                                               3   and explore the possibilities of further alternative dispute resolution as this case proceeds. At this
                                                                               4   time, the parties prefer to continue with this action.
                                                                               5   H.     ALTERNATIVE FORMS OF CASE DISPOSITION
                                                                               6          The parties have considered alternative forms of case disposition and decline to consent to
                                                                               7   those such forms.
                                                                               8   I.     ELECTRONIC EVIDENCE
                                                                               9          The parties certify that electronic evidence was discussed and that presently there is no
                                                                              10   intent to present electronic evidence to a jury. The parties reserve their rights to modify their
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   position as the case is developed.
                                                                              12   J.     THE PARTIES’ PROPOSED DISCOVERY PLAN
                                                                              13          The parties propose the following timeline:
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14          1.      Initial Disclosures: The parties will make their initial Federal Rule of Civil
                                             Henderson, Nevada 89052




                                                                              15   Procedure 26 disclosures by Monday, November 16, 2020, which is fourteen (14) days from the
                                                                              16   date of the Fed. R. Civ. Pro., Rule 26(f) conference.
                                                                              17          2.      Discovery Cut-Off Date: The discovery cut-off will be Tuesday, March 16, 2021.
                                                                              18   This date is 180 days from the date the first defendant appeared in this matter.
                                                                              19          3.      Amending Pleadings and Adding Parties: All motions to amend the pleadings or
                                                                              20   to add parties shall be filed not later than Wednesday, December 16, 2020, which is ninety (90)
                                                                              21   days before the discovery cut-off date.
                                                                              22          4.      Fed. R. Civ. P. 26(a)(2) Disclosure of Experts: Disclosures concerning experts
                                                                              23   shall be made by Friday, January 15, 2021, which is sixty (60) days before the discovery cut-off
                                                                              24   deadline. Disclosure of rebuttal experts shall be made by Monday, February 15, 2021, which is
                                                                              25   the first judicial day following thirty (30) days after the expert disclosures (which falls on a
                                                                              26   Sunday).
                                                                              27          5.      Dispositive Motions: The date for filing dispositive motions shall not be later than
                                                                              28   Thursday, April 15, 2021, which is thirty (30) days after the discovery cut-off date.


                                                                                                                                    -3-
                                                                                   Case 2:20-cv-01669-JAD-BNW Document 14
                                                                                                                       13 Filed 11/04/20
                                                                                                                                11/03/20 Page 4 of 6



                                                                               1          6.      Motions in Limine: Motions in Limine should be filed thirty (30) days prior to
                                                                               2   trial, unless otherwise ordered by the Court.
                                                                               3          7.      Pretrial Order: The date for filing the joint pretrial order shall not be later than
                                                                               4   thirty days after the date set for filing dispositive motions on or before Monday, May 17, 2021,
                                                                               5   which is the first business day following the expiration of 30 days after the deadline for filing of
                                                                               6   dispositive motions In the event that dispositive motions are filed, the date for filing the joint
                                                                               7   pretrial order shall be suspended until thirty (30) days after decision on the dispositive motions or
                                                                               8   until further order of the Court. The parties shall include the disclosures required pursuant to Fed.
                                                                               9   R. Civ. P. 26(a)(3), and any objection thereto, with the pretrial order.
                                                                              10          8.      Extension of Scheduled Deadline: All motions or stipulations to extend discovery
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   shall be received by the court within twenty-one (21) days before the discovery cut-off on or before
                                                                              12   Tuesday, February 23, 2021.
                                                                              13   K.     LATER APPEARING PARTIES:
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14          A copy of this Discovery Plan and Scheduling Order shall be served upon any person served
                                             Henderson, Nevada 89052




                                                                              15   after it is entered or, if additional defendants should appear, within five (5) days of their first
                                                                              16   appearance. This Discovery Plan and Scheduling Order shall apply to such later appearing parties,
                                                                              17   unless a stipulation of the parties is approved by the Court, or the Court, on motion for good cause
                                                                              18   shown, otherwise ordered.
                                                                              19   L.     ADDITIONAL INFORMATION:
                                                                              20          Additional Provisions Regarding Inadvertent Disclosure / Claw Back
                                                                              21          In addition to the protection provided in Rule 26(b)(5)(B) regarding inadvertent production
                                                                              22   of information subject to a claim of privilege or of protection as trial-preparation material, the
                                                                              23   parties agree that disclosure of any document produced in this action could have been withheld, in
                                                                              24   whole or in part, based on legitimate claim of attorney-client privilege, work-product protection, or
                                                                              25   other applicable privilege (an “Inadvertently Produced Document”) shall not result in the waiver of
                                                                              26   any privilege or protection associated with such document, nor result in a waiver of any kind.
                                                                              27          Within fourteen (14) days of a demand for the return of any Inadvertently Produced
                                                                              28   Document, the producing party shall provide the receiving party with a privilege log setting forth


                                                                                                                                   -4-
                                                                                   Case 2:20-cv-01669-JAD-BNW Document 14
                                                                                                                       13 Filed 11/04/20
                                                                                                                                11/03/20 Page 5 of 6



                                                                               1   the basis for the claim of privilege in relation to the Inadvertently Produced Document. In the event
                                                                               2   that some portion of the Inadvertently Produced Document does not contain privileged information,
                                                                               3   the producing party will also provide a redacted copy of the Inadvertently Produce Document that
                                                                               4   omits the information subject to the claim of privilege.
                                                                               5            If the receiving party disagrees with the producing party’s designation of an Inadvertently
                                                                               6   Produced Document as privileged, it may object to such a designation by providing written notice
                                                                               7   within fourteen (14) days of receipt of a written demand for return of the subject Inadvertently
                                                                               8   Produced Document. Should the parties fail to reach agreement following a meaningful attempt to
                                                                               9   resolve the dispute, any such objection shall be resolved by the Court after an in-camera review of
                                                                              10   the Inadvertently Produced Document. No party may use any disputed document in the litigation
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   while resolution of such a dispute is pending.
                                                                              12   M.       COURT CONFERENCE:
                                                                              13            The Parties do not request a conference with the Court before the entry of this Scheduling
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14   Order.
                                             Henderson, Nevada 89052




                                                                              15    DATED this 3rd day of November 2020               DATED this 3rd day of November 2020
                                                                              16
                                                                                    BROWN, BONN & FRIEDMAN, LLC                       FORAN GLENNON PALANDECH PONZI
                                                                              17                                                      & RUDLOFF PC

                                                                              18    By: /s/ Thomas Friedman, Esq    /                 By: /s/ Lee H. Gorlin, Esq          /
                                                                              19    Thomas Friedman (NV Bar No. 7708)                 Lee H. Gorlin (NV Bar No. 13879)
                                                                                    5528 South Fort Apache Road                       2200 Paseo Verde Parkway, Suite 380
                                                                              20    Las Vegas, Nevada 89148                           Henderson, Nevada 89052

                                                                              21    Attorneys for Maxwell B. Williams and             Attorneys for Travelers Home and Marine
                                                                                    Claire N. Williams                                Insurance Company
                                                                              22
                                                                              23
                                                                                                                                 ORDER
                                                                              24
                                                                                            IT IS SO ORDERED.
                                                                              25
                                                                              26
                                                                                                                                 United States Magistrate Judge
                                                                              27                                                  11/4/2020
                                                                              28                                                 Dated


                                                                                                                                    -5-
                                                                                   Case 2:20-cv-01669-JAD-BNW Document 14
                                                                                                                       13 Filed 11/04/20
                                                                                                                                11/03/20 Page 6 of 6



                                                                               1                                   CERTIFICATE OF SERVICE
                                                                               2          Pursuant to FRCP 5, I hereby certify that a copy of the foregoing [PROPOSED]
                                                                               3   DISCOVERY PLAN AND SCHEDULING ORDER was served by submitting the same to the
                                                                               4   above-entitled Court for electronic service upon the Court’s Registered Service List for the above-
                                                                               5   referenced case.
                                                                               6   Dated this 3rd day of November, 2020.
                                                                               7
                                                                               8                                                 /s/ Darhyl Kerr                               /
                                                                                                                                An Employee of Foran Glennon
                                                                               9
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11
                                                                              12
                                                                              13
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14
                                             Henderson, Nevada 89052




                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                  -6-
